DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/30/2021, 7/8/2022, 8/23/2022, and 11/15/2022 are being considered by the examiner.
Drawings
The drawings were received on 11/29/2021. These drawings are acceptable.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Amendment
The preliminary amendment to the claims filed 9/30/2022 has been entered:
Claims 1-12 are active.
Claims 13-21 are cancelled.
Claim Objections
Claims 2 and 8-10 are objected to because of the following informalities:
Regarding claim 2, “sized and shaped” (lines 1-2) should instead say “configured”. 
Regarding claim 8, “distal” should be inserted before “through-wall ports” in line 3.
Regarding claim 9, “proximal” should be inserted before “through-wall ports” in line 3.
Regarding claim 10, the word “proximal” should be inserted before “through-wall ports” in line 1, the word “flanges” in line 2 should say “flange”, and the word “distal” should be inserted before “through-wall ports” in line 2.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the limitation “wherein the distal portion of the tubular member comprises a distal circumferential flange extending along an outer surface of the tubular member between the proximal portion and the distal portion” (lines 1-3) is unclear as claimed. How can the distal circumferential flange both (a) be a component of the distal portion and (b) extend along an outer surface of the tubular member between the proximal portion and the distal portion? One requirement suggests that the distal circumferential flange is located at the distal portion while the other requirement suggests that it is between the distal portion and the proximal portion. For examination, it was assumed that applicant intended to claim, for example, “wherein the distal portion of the tubular member comprises a distal circumferential flange extending along an outer surface of the distal portion, the distal circumferential flange comprising one or more distal through-wall ports”.
Claims 9-11 are rejected for depending from an indefinite claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gaddini (US 6575074), herein ‘Gaddini’, which was cited in the IDS dated 7/8/2022, and further in view of Thomas et al. (US 9879934), herein ‘Thomas’.
Regarding claims 1 and 12, Gaddini discloses a baffle (3, 4) for use with a firearm suppressor (col. 3 lines 35-38), the baffle comprising: 
a cone insert (3) having a proximal region (Figs. 1 and 6; left side), a distal region (Figs. 1 and 6; right side), and a cross-sectional area increasing in size from the proximal region toward the distal region (Figs. 1 and 6; area within cone 11), the cone insert comprising a circumferential ridge (10) extending along an outer surface of the distal region of the cone insert (Figs. 1 and 6); 
a tubular member (4) having a proximal portion (Figs. 1 and 6; left side) and a distal portion (Figs. 1 and 6; right side), the proximal portion configured to receive at least a portion of the distal region of the cone insert (additional shoulder 16; col. 6 lines 45-53) and to engage with the circumferential ridge of the cone insert (Figs. 1 and 6; via rear face 15).
Gaddini does not expressly teach wherein the cone insert is formed of a first material and the tubular member is formed of a second material different from the first material.
Thomas teaches a firearm (10) with a suppressor (14) having a baffle (142, 140; Figs. 12-13) comprising a conic insert (142) and a tubular member (192), wherein the conic insert is formed of a first material (col. 9 line 10; “heat resistant steel”) and the tubular member is formed of a second material (col. 9 lines 7-9; “lightweight metal such as aluminum or titanium”) different from the first material (col. 9 lines 4-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the cone insert and the tubular member of Gaddini to be formed of different materials as taught by Thomas in order to provide “a lightweight structure which can nevertheless withstand the high temperatures of the propellant gases which impinge directly on the lead cone” (Thomas; col. 9 lines 11-13). By extension, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 4, Thomas, as applied above, discloses wherein the first material comprises steel (col. 9 line 10).
Regarding claim 5, Thomas, as applied above, discloses wherein the second material comprises titanium (col. 9 lines 7-9).
Regarding claim 6, the modified Gaddini discloses wherein the proximal region of the cone insert comprises an arcuate outer surface (Figs. 2-3, 7-8, and 11-14).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gaddini (US 6575074) in view of Thomas et al. (US 9879934) as applied to claim 1 above, and further in view of Davies (US 6308609), herein ‘Davies’.
Regarding claim 7, the modified Gaddini discloses wherein the cone insert may either be integrally or removably connected to the tubular member (col. 6 lines 37-53), but does not expressly teach wherein the cone insert is threadably connected to the tubular member.
Davies teaches a firearm suppressor (130; Figs. 9-10) with a baffle (103) comprising a cone insert (112) and a tubular member (110) to which the cone insert is connected (Figs. 9-10), wherein the cone insert is threadably connected to the tubular member (col. 16 lines 26-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the cone insert of the modified Gaddini to be threadably connected to the tubular member as taught by Davies in order to non-permanently connect the cone insert to the tubular member (Davies; col. 16 lines 31-33).
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gaddini (US 6575074) in view of Thomas et al. (US 9879934) as applied to claim 1 above, and further in view of Kada et al. (US 2021/0018287), herein ‘Kada’.
Regarding claims 8-11, the modified Gaddini does not expressly teach a distal circumferential flange extending along an outer surface of the distal portion with one or more distal through-wall ports, and a proximal circumferential flange extending along an outer surface of the proximal portion with one or more proximal through-wall ports and a seat, wherein the one or more proximal through-wall ports are offset from the one or more distal through-wall ports.
Kada teaches a firearm suppressor (1) with a baffle (25; Fig. 3) comprising a cone member (27) and a tubular member (Fig. 3; portion to the left of cone member 27), wherein a distal circumferential flange (Fig. 3; left-most row of deflector plates 31) extends along an outer surface of a distal portion of the tubular member (Fig. 3) with one or more distal through-wall ports (Fig. 3; openings between each deflector plate 31 of the distal flange), and a proximal circumferential flange (Fig. 3; right-most row of deflector plates 31) extending along an outer surface of a proximal portion of the tubular member (Fig. 3) with one or more proximal through-wall ports (Fig. 3; openings between each deflector plate 31 of the proximal flange) and a seat (26; Fig. 3), wherein the one or more proximal through-wall ports are offset from the one or more distal through-wall ports (Fig. 3; par. 43 lines 6-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tubular member of the modified Gaddini with the claimed proximal and distal circumferential flanges as taught by Kada in order to produce “a meandering gas flow… which combines sufficient pressure reduction with a good flushing and cooling effect” (Kada; par. 8 lines 8-11).
Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art neither teaches, nor makes obvious, a multi-material baffle for a firearm comprising at least a cone insert having a proximal region, a distal region, and a cross-sectional area increasing in size from the proximal region toward the distal region, the cone insert comprising a circumferential ridge extending along an outer surface of the distal region of the cone insert, the cone insert formed of a first material; and a tubular member having a proximal portion and a distal portion, the proximal portion configured to receive at least a portion of the distal region of the cone insert and to engage with the circumferential ridge of the cone insert, the tubular member formed of a second material different from the first material, as required by claim 1, as well as a weld ring having a lumen configured to receive the cone insert therethrough, the weld ring configured to engage with the circumferential ridge of the cone insert and the proximal portion of the tubular member, as required by claim 2.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Therefore, utilizing steel for the cone insert to obtain the structural strength of steel, while also utilizing titanium for the tubular member to obtain the lighter weight of titanium relative to steel, is not patentable subject matter. With that said, welding dissimilar metals together is known to produce adverse effects. Claim 2 remedies this issue by requiring a weld ring with a lumen configured to receive the cone insert therethrough, the weld ring configured to engage with the circumferential ridge of the cone insert and the proximal portion of the tubular member. Since the circumferential ridge of the distal region of the cone insert is configured to be engaged by the proximal portion of the tubular member (claim 1) and by the weld ring (claim 2), welding the weld ring at the engagement between the weld ring and the proximal portion of the tubular member captures the cone insert via the cone insert’s circumferential ridge. As a result, attaching the cone insert to the tubular member via welding is made possible without the worry of the known adverse effects of welding dissimilar metals together. 
Conclusion
Claims 1 and 4-12 are rejected. Claims 2-3 are objected to. Claims 13-21 are cancelled.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641